Citation Nr: 1124038	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  05-03 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for disability manifested by earache and/or dizziness other than left otitis media and left Eustachian tube dysfunction.

2.  Entitlement to a higher initial rating for left otitis media and left Eustachian tube dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



REMAND

The Veteran served on active duty from March 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the RO in Cleveland, Ohio.  The Board remanded the case in December 2006 and January 2010.  

When the case was last remanded in January 2010, the Board noted that an ear, nose, and throat (ENT) examination was required in order to determine whether the Veteran experienced any disability manifested by earaches or dizziness that could be attributed to his military service.  An examination was conducted in February 2010, and the physician who conducted the examination opined that the Veteran had had left-sided earaches and Eustachian tube symptoms since military service.  No specific opinion was provided as to the right ear, but the examiner reported the Veteran's history as including persistent ear problems following service with the left ear being worse than the right, suggesting that he in fact had right ear problems that were apparently less bothersome than the left side.  The examiner also noted that the Veteran had a history of disequilibrium, but the history was not consistent with an inner ear etiology.  

Service connection was subsequently granted by the Appeals Management Center (AMC) for left otitis media and left Eustachian tube dysfunction.  Nevertheless, the examiner's comments, and the AMC's action leaves unanswered the question of whether the Veteran experiences a disability manifested by disequilibrium traceable to military service of an etiology other than the inner ear, such as a neurologic problem with an origin attributable to a different body system.  Also, it remains unclear whether any right ear problem exists, which, like the left ear, can be traced to military service or to persistent symptoms since service.  

Consequently, further evidentiary development is required to address the right ear and the likelihood that disequilibrium is caused by a disease or injury to a body system other than the inner ear that in turn can be traced to military service.

As for the question of entitlement to a higher initial rating for left otitis media and left Eustachian tube dysfunction, the AMC granted service connection for this disability in March 2011.  A noncompensable rating was assigned, and the Veteran thereafter submitted a letter later that same month to the AMC expressing his dissatisfaction with the rating.  This letter amounts to a notice of disagreement, which requires that the agency of original jurisdiction (AOJ) issue a statement of the case (SOC).  Consequently, the case must be remanded in part so that the AOJ can fulfill this statutory obligation.

The case is REMANDED to the AOJ for the following actions:

1.  The claims file should be forwarded to the ENT examiner who conducted the February 2010 examination.  The examiner should be asked to review the file and provide an opinion as to whether the Veteran experiences any right ear disability, such as otitis media or Eustachian tube dysfunction.  If so, a specific opinion should be provided as to the medical probabilities that any such disability is traceable to the Veteran's military service.  (Service connection for left ear otitis media and Eustachian tube dysfunction was granted in light of the previous opinion set forth in the examiner's February 2010 report and confirmed in an addendum dated in March 2010.  A specific opinion is now required regarding the right ear.)  If the examiner is unavailable, the AOJ should request that the reviewer who prepared the March 2010 addendum provide the requested opinion.  If this reviewer is unavailable or medical judgment is that another examination is required, an examination should be scheduled with a view toward obtaining the requested opinion.  A detailed explanation should be given for the opinion provided.

2.  An examination should be scheduled for the Veteran, and it should be conducted by a neurologist to determine whether the Veteran has a disability manifested by disequilibrium.  (As noted above, the ENT examiner has indicated that disequilibrium experienced by the Veteran is not consistent with an inner ear etiology.)  The neurologist should provide a diagnosis that accounts for the symptom and provide an opinion as to the medical probabilities that such a disability is attributable to the Veteran's period of active duty military service or to any period of active duty for training or inactive duty training.  A detailed explanation should be provided for the opinion.

3.  The AOJ should ensure that the medical reports requested by this remand are fully responsive to the requests.  If any report is deficient, it should be returned to the examiner/reviewer for correction.

4.  The AOJ should thereafter re-adjudicate the claim of service connection for disability manifested by earaches and/or dizziness other than left otitis media and left Eustachian tube dysfunction.  If any benefit sought is not granted, a supplemental statement of the case should be issued, and the Veteran and his representative should be given opportunity to respond.

5.  The AOJ should issue a statement of the case on the question of entitlement to a higher initial rating for left otitis media and left Eustachian tube dysfunction.  If, and only if, the Veteran files a timely substantive appeal, this issue should be returned for the Board's review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

